Citation Nr: 1411314	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the loss of sensation of the bilateral upper extremities, to include as secondary to service-connected bilateral shoulder disabilities.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1995 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a February 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for a new examination, as the current etiology opinion of record is inadequate to adjudicate the issue.  The October 2009 examiner failed to provide a sufficient rationale for his inability to provide an opinion without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Further, the examiner did not appear to address the potential relationship between the shoulder disability and the Veteran's radiating pain in light of all of the diagnoses of record; he maintains a diagnosis of myofascial pain syndrome, and at least one physician has contemplated a diagnosis of complex regional pain syndrome, yet neither was addressed by the examiner.  [The Board notes that while an addendum opinion might otherwise be pursued in a case such as this, considering the length of time since the October 2009 examination, as well as the new treatment described by the Veteran at his hearing, a new examination is appropriate.]  

The Veteran described ongoing medical treatment during his February 2013 hearing.  All current treatment records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

2.  Schedule the Veteran for an appropriate VA examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner should provide a specific diagnosis, if possible, any disability that manifests in pain and numbness in the upper extremities.

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current disability of the bilateral upper extremities is (a) etiologically related to or aggravated by the Veteran's service-connected bilateral shoulder disabilities, (b) directly related to the Veteran's in-service shoulder injuries, or (c) is otherwise related to service.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.  A mere conclusory statement that such an opinion would be speculative is insufficient.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination and the record must indicate that the letter was sent to his last known address of record.  If he fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.  

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

